



Exhibit 10.1


FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
AND OTHER CREDIT DOCUMENTS


THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER
CREDIT DOCUMENTS (this “Amendment”) is entered into as of August 16, 2019 (the
“Effective Date”), by and among CAPITAL ONE, NATIONAL ASSOCIATION, a national
banking association (in its individual capacity, “CONA” and in its capacity as
agent for the Lenders, together with its successors, “Administrative Agent”),
the lender parties other than CONA who are or hereafter become parties to the
below-defined Credit Agreement (together with CONA, individually, each a
“Lender”, and collectively, the “Lenders”, as the context may require), THE
PARTIES LISTED ON SCHEDULE I ATTACHED HERETO (each, a “Borrower” and
collectively, the “Borrowers”), and BROOKDALE SENIOR LIVING INC., a Delaware
corporation (“Guarantor”).


RECITALS:


A.Borrowers (other than the hereafter defined Joined Borrowers), Administrative
Agent and Lenders entered into that certain Fifth Amended and Restated Credit
Agreement dated as of December 5, 2018 (the “Credit Agreement”), pursuant to
which the Lenders agreed to make the loan described therein (the “Loan”) to
Borrowers.


B.BKD Goodlettsville PropCo, LLC a Delaware limited liability company, became a
“Borrower” under the Credit Agreement pursuant to that certain Joinder Agreement
dated as of February 6, 2019 (the “Goodlettsville Joined Borrower”).


C.Emeritol Lo Coeur D’Alene LLC, Emeritol Highland Hills LLC, and Emeritol Ridge
Wind LLC, each a Delaware limited liability company, became “Borrowers” under
the Credit Agreement pursuant to that certain Joinder Agreement dated as of July
24, 2019 (the “Idaho Joined Borrowers” and together with the Goodlettsville
Joined Borrower, collectively, the “Joined Borrowers”).


D.Guarantor is liable for the payment of certain (a) obligations under the Loan
pursuant to that certain Guaranty dated December 5, 2018, and executed by
Guarantor in favor of Administrative Agent for the benefit of the Lenders (the
“Guaranty”), and (b) costs and expenses related to the existence of hazardous
materials affecting the property securing the Loan pursuant to that certain
Hazardous Materials Indemnity Agreement dated December 5, 2018, and executed by
Guarantor in favor of Administrative Agent for the benefit of the Lenders (the
“Environmental Indemnity”).


E.Borrowers have requested that Administrative Agent and Lenders amend certain
provisions and definitions in the Credit Agreement with respect to the
calculation of the Availability Amount and certain terms of the Credit
Agreement, and Administrative Agent and Lenders have agreed to such requests
upon the terms and conditions set forth herein.




Page 1



--------------------------------------------------------------------------------







NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Administrative Agent, Lenders, Borrowers and
Guarantor hereby agree as follows:


1.Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Credit Agreement
(as modified hereby).


2.Recitals. All of the Recitals stated above are true and accurate and by this
reference are incorporated into and made a part of the body of this Amendment.


3.Borrowing Base Calculations; Amendments to Definitions.


(a)The following definitions in Section 1.01 of the Credit Agreement are deleted
in their entirety and replaced with the following:


“Borrowing Base Amount” means, as of any Determination Date, an amount equal to
(a) the FCCR Multiplier as of such date, multiplied by (b) the lesser of (x) the
sum of the Mortgaged Assets Borrowing Base Amount and the Pledged Assets
Borrowing Base Amount, and (y) the Availability Amount for all Borrowing Base
Assets that are Performing Assets as of such date; provided, however, that in no
event may the Borrowing Base Amount derived from Pledged Borrowing Base Assets,
as of any date, exceed an amount equal to (i) the Mortgaged Assets Borrowing
Base Amount as of such date multiplied by (ii) ten percent (10%); and further
provided, that for any period in which the Consolidated Fixed Charge Coverage
Ratio does not satisfy the requirements of Section 6.12(a), the FCCR Multiplier
shall be zero (0).


“Mortgaged Assets Collateral Value” means an amount equal to (a) the Collateral
Value as of such date for each Mortgaged Borrowing Base Asset, multiplied by (b)
seventy percent (70%).


“Pledged Asset Collateral Value” means an amount equal to (a) the Collateral
Value as of such date for each Pledged Borrowing Base Asset, multiplied by (b)
sixty percent (60%).


(b)The following new definition is inserted into Section 1.01 of the Credit
Agreement, to be placed in alphabetical order therein:


“FCCR Multiplier” means the applicable percentage set forth below, determined in
accordance with the Consolidated Fixed Charge Coverage Ratio set forth in the
Compliance Certificate most recently delivered to Administrative Agent in
accordance with Section 6.02(a):






Page 2



--------------------------------------------------------------------------------





If Consolidated Fixed Charge Coverage Ratio is:
Then FCCR Multiplier is:
>=1.20x
100.00%
1.19x
97.86%
1.18x
95.71%
1.17x
93.57%
1.16x
91.43%
1.15x
89.29%
1.14x
87.14%
1.13x
85.00%
1.12x
82.86%
1.11x
80.71%
1.10x
78.57%
1.09x
76.43%
1.08x
74.29%
1.07x
72.14%
1.06x
70.00%
1.05x
67.86%
1.04x
65.71%
1.03x
63.57%
1.02x
61.43%
1.01x
59.29%
>=1.00x
57.14%



4.Financial Covenants. Section 6.12(a) of the Credit Agreement is deleted in its
entirety and replaced with the following:


(a)    Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed Charge
Coverage Ratio for any period of four consecutive calendar quarters ending on
the last day of any calendar quarter, shall be equal to or greater than the
required Consolidated Fixed Charge Coverage Ratio for the time periods set forth
below:


Time Period
Required Consolidated Fixed Charge Coverage Ratio
Effective Date - June 30, 2021
1.00 to 1.00
July 1, 2021 - December 31, 2022
1.05 to 1.00
January 1, 2023 and thereafter
1.10 to 1.00



5.Acknowledgement Regarding any Supported QFCs. A new Section 10.27 is hereby
added to the Credit Agreement to read in its entirety as follows:


10.27    Acknowledgement Regarding any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Secured
Rate Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), each party hereto
acknowledges and agrees as follows with respect to the resolution power of the
Federal Deposit Insurance




Page 3



--------------------------------------------------------------------------------





Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of Illinois and/or of
the United States or any other state of the United States):


(a)In the event a QFC Covered Entity that is party to a Supported QFC (each, a
“QFC Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such QFC Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a QFC Covered
Party or a BHC Act Affiliate of a QFC Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such QFC Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Credit Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any QFC Covered Party with respect
to a Supported QFC or any QFC Credit Support.


(b)As used in this Section 10.27, the following terms have the following
meanings:


(i)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


(ii)“QFC Covered Entity” means any of the following:


(1)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(2)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(3)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).






Page 4



--------------------------------------------------------------------------------





(iii)“Default Right” has the meaning assigned to that term in, and interpreted
in accordance with, 12 C.F.R. § § 252.81, 47.2 or 382.1 as applicable.


(iv)“QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


6.Additional Modifications to the Credit Agreement. The Credit Agreement is
modified as follows:


(a)Schedule 2.01(a) is deleted and replaced with Schedule 2.01(a) attached
hereto.    


(b)Part D of Schedule 5.13 (Material Contracts; Contracts Subject to Assignment
of Claims Act) is deleted and replaced with the following Part D:


D.    Assignment of Claims Act


BREA Sun City West LLC, BREA Palmer Ranch LLC, Brookdale Place at Kenwood, LLC,
BKD Goodlettsville PropCo, LLC, BKD Sterling House of Bowling Green, LLC, BKD
Sterling House of Waxahachie, LLC, BLC Wellington-Colonial Heights, LLC, BREA
Reno LLC, Emerihrt Creekview, LLC, AH Ohio-Columbus Owner, LLC, AH Illinois
Owner, LLC, Summerville I, LLC, Emeritol Lo Coeur D’Alene LLC, Emeritol Highland
Hills LLC, and Emeritol Ridge Wind LLC participate in Medicare, Medicaid and/or
TriCare, all of which are subject to the Federal Assignment of Claims Act.


(c)Schedule 5.19 is deleted and replaced with Schedule 5.19 attached hereto.    


7.Ratification by Borrowers. The Borrowers hereby (a) renew, ratify and confirm
the indebtedness evidenced by the Notes and the other Credit Documents, as
modified hereby; (b) acknowledge that the liens and security interests created
and evidenced by the Security Documents and other Credit Documents are valid,
subsisting and enforceable in accordance with their terms, as modified hereby;
(c) acknowledge that as of the Effective Date there are no offsets, claims or
defenses to the indebtedness evidenced by the Notes and the other Credit
Documents, as modified hereby; (d) acknowledge and agree that Borrowers are, and
shall remain, liable for the prompt and timely payment and performance of the
indebtedness evidenced by the Notes and the other Credit Documents, as modified
hereby; (e) agree that the Credit Documents are and remain in full force and
effect, except as expressly modified hereby; and (f) represent and warrant that,
after giving effect to the terms and conditions of this Amendment, there are no
uncured Events of Default under the Credit Documents and, to each Borrower’s
actual knowledge, no event, condition or state of facts exists or has occurred
and remains uncured that, with the giving of notice or passage of time or both,
would constitute an Event of Default under the Credit Documents.


8.Ratification by Guarantor. Guarantor joins in the execution and delivery of
this




Page 5



--------------------------------------------------------------------------------





Amendment to (a) evidence its consent to, and agreement with, the terms and
conditions of this Amendment and the transactions contemplated hereby; (b)
renew, ratify and confirm all the terms, covenants and agreements contained in
the Guaranty and the Environmental Indemnity; (c) stipulate and agree that all
references in the Guaranty and Environmental Indemnity to (i) the “Loan” shall
refer to the Loan, as amended by this Amendment, (ii) the “Credit Agreement”
shall refer to the Credit Agreement, as amended by this Amendment, (iii) the
“Credit Documents” or any of them shall refer to the Credit Documents as amended
by this Amendment, and (iv) any other term, provision or document shall refer to
such term, provision or document as amended by this Amendment; and (d) renew,
ratify, represent and confirm that (i) each of the Guaranty and Environmental
Indemnity is and remains the valid, subsisting and enforceable agreement of
Guarantor, enforceable against Guarantor in accordance with its terms, (ii) as
of the date hereof there are no offsets, claims or defenses to the Guaranty or
Environmental Indemnity, by reason of this Amendment, the transactions
contemplated hereby or otherwise, (iii) all representations and warranties of
Guarantor in the Guaranty and Environmental Indemnity remain true and correct in
all material respects as of the date hereof, (iv) Guarantor has paid and
performed all covenants and obligations required to be paid and performed by
Guarantor as of the date hereof, and (v) after giving effect to the terms and
conditions of this Amendment, no uncured Event of Default exists under the
Credit Documents and, to Guarantor’s actual knowledge, no event, condition or
state of facts exists or has occurred and remains uncured which, with the giving
of notice or passage of time or both, would constitute an Event of Default.


9.Modification of other Credit Documents. All references in the other Credit
Documents to the “Credit Agreement” shall mean the Credit Agreement as modified
hereby.


10.Continued Validity; No Waiver. Except as expressly provided in this
Amendment, all terms, conditions, representations, warranties, and covenants
contained in the Credit Agreement and the other Credit Documents shall remain in
full force and effect, and are hereby ratified, confirmed and acknowledged by
the Borrowers. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents.


11.Representations and Warranties. The Borrowers hereby represent and warrant to
Administrative Agent and Lenders that (a) (after giving effect to the terms and
conditions of this Amendment), no Event of Default exists, (b) all of the
representations and warranties set forth in the Credit Agreement (after giving
effect to the terms and conditions of this Amendment), are true and correct in
all material respects on and as of the date of this Amendment as if made on or
as of such date, and (c) the execution, delivery and performance of this
Amendment (i) have been authorized by all requisite corporate, partnership,
limited liability company and trust action and (ii) do not and will not violate
or conflict with, result in a breach of or require any consent under the
articles or certificate of incorporation, bylaws, partnership agreement, trust
agreement or other organizational documents of Borrowers and their partners
and/or members, any applicable laws or any material agreement binding on
Borrowers or any of their properties.


12.Fees and Expenses. Borrowers agree to pay all reasonable fees and expenses




Page 6



--------------------------------------------------------------------------------





incurred by Administrative Agent and Lenders in connection with the drafting and
negotiation of this Amendment, and the transactions contemplated hereby,
including, without limitation, (a) a modification fee in the amount of
$125,000.00 (representing five hundredths of one percent (0.05%) of the
Aggregate Revolving Loan Commitment Amount as of the Effective Date), (b) fees
and cost of third-party consultants, accountants or professionals retained by
Administrative Agent and Lenders, and (c) reasonable attorneys’ fees and
expenses.


13.Construction. This Amendment and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with and governed by,
the laws of the State of Illinois and any applicable laws of the United States
of America.


14.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors and
assigns; provided, however, that Borrowers shall not assign or transfer its
rights or obligations hereunder without the prior written consent of the Lender.


15.Counterparts. This Amendment may be executed in several counterparts, each of
which shall be fully effective as an original, and all of which together shall
constitute one and the same instrument.


16.NO ORAL AGREEMENTS. THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[REMAINDER OF PAGE INTENTIONALLY BLANK]










Page 7



--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:
CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent




By: /s/ Carleen Malfettone                
Name: Carleen Malfettone
Title:     Duly Authorized Signatory


                    


LENDERS:                    CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender and Swingline Lender




By: /s/ Carleen Malfettone                
Name: Carleen Malfettone
Title:     Duly Authorized Signatory


[Signatures Continued on Next Page]








--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
By: /s/ Joseph L. Corah                
Name: Joseph L. Corah
Title:     Director


[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






FIRST TENNESSEE BANK, NA


By: /s/ Cathy Wind                    
Name: Cathy Wind
Title: SVP


[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA


By: /s/ Jamie Minieri                    
Name: Jamie Minieri                    
Title: Authorized Signatory                


[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC.




By: /s/ Emanuel Ma                    
Name: Emanuel Ma                    
Title: Vice President                    


[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
By: /s/ Siobhan Grillon                
Name: Siobhan Grillion
Title:     Assistant Vice President


[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
By: /s/ Darin Mullis                    
Name: Darin Mullis
Title: Managing Director








[Signatures Continued on Next Page]






--------------------------------------------------------------------------------






BORROWERS:
BLC WELLINGTON-COLONIAL HEIGHTS, LLC,

BKD STERLING HOUSE OF WAXAHACHIE, LLC,
BKD STERLING HOUSE OF BOWLING GREEN, LLC,
BROOKDALE PLACE AT KENWOOD, LLC,
BREA RENO LLC,
BREA SUN CITY WEST LLC,
BREA PALMER RANCH LLC,
EMERIHRT CREEKVIEW LLC,
AH NORTH CAROLINA OWNER, LLC,
SUMMERVILLE I LLC,
BKD WEST MELBOURNE PROPCO, LLC,
BKD PATRIOT HEIGHTS, LLC,
BKD SHORELINE, LLC,
AH OHIO-COLUMBUS OWNER, LLC,
AH ILLINOIS OWNER, LLC,
BKD CLARE BRIDGE OF BROOKFIELD, LLC,
BKD GOODLETTSVILLE PROPCO, LLC,
EMERITOL LO COEUR D’ALENE LLC,
EMERITOL HIGHLAND HILLS LLC,
EMERITOL RIDGE WIND LLC,
each a Delaware limited liability company




By: /s/ George T. Hicks                    
Name:    George T. Hicks
Title:    Executive Vice President








GUARANTOR:        BROOKDALE SENIOR LIVING INC.,
a Delaware corporation




By: /s/ George T. Hicks                    
Name:    George T. Hicks
Title:    Executive Vice President










--------------------------------------------------------------------------------






SCHEDULE I


SCHEDULE OF BORROWERS


Borrower
State of
Organization
BLC Wellington-Colonial Heights, LLC
DE
BKD Sterling House of Waxahachie, LLC
DE
BKD Sterling House of Bowling Green, LLC
DE
Brookdale Place at Kenwood, LLC
DE
BREA Reno LLC
DE
BREA Sun City West LLC
DE
BREA Palmer Ranch LLC
DE
Emerihrt Creekview LLC
DE
AH North Carolina Owner, LLC
DE
Summerville I LLC
DE
BKD West Melbourne PropCo, LLC
DE
BKD Patriot Heights, LLC
DE
BKD Shoreline, LLC
DE
AH Ohio-Columbus Owner, LLC
DE
AH Illinois Owner, LLC
DE
BKD Clare Bridge of Brookfield, LLC
DE
BKD Goodlettsville PropCo, LLC
DE
Emeritol Lo Coeur D’Alene LLC
DE
Emeritol Highland Hills LLC
DE
Emeritol Ridge Wind LLC
DE







--------------------------------------------------------------------------------






Schedule 2.01(a)


LENDERS AND REVOLVING LOAN COMMITMENTS


Lender
Revolving Loan
Commitment*
Pro Rata Share of
Commitment
Capital One, National Association
$117,500,000.00
47.000000000%
Bank of America, N.A.
$22,500,000.00
9.000000000%
First Tennessee Bank National Association
$15,000,000.00
6.000000000%
Goldman Sachs Bank USA
$22,500,000.00
9.000000000%
Morgan Stanley Senior Funding, Inc.
$22,500,000.00
9.000000000%
PNC Bank, National Association
$25,000,000.00
10.000000000%
Wells Fargo Bank, N.A.
$25,000,000.00
10.000000000%
Total:
$250,000,000.00
100.000000000%



* Subject to Section 2.01(a)(ii) and (iii)






--------------------------------------------------------------------------------






Schedule 5.19


COVERED ENTITIES UNDER HIPAA


BREA Sun City West LLC
BKD Patriot Heights, LLC
BKD Clare Bridge of Brookfield, LLC
BKD Shoreline, LLC
Brookdale Place at Kenwood, LLC
Emeritol Lo Coeur D’Alene LLC
Emeritol Highland Hills LLC
Emeritol Ridge Wind LLC






